DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-10, in the reply filed on 06/15/2022 is acknowledged.
Claims 1-5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an inductor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities: “two foot parts are respectively connected to two ends of the wound part and extend towards the same side” (claim 6, lines 2-3; emphasis added) and “two conductive layers, respectively located on the two contact sections” (claim 10, lines 1-2; emphasis added). For claim 6, this is a lack of antecedent basis that doesn’t necessitate a 112(b) rejection, because it is evident that the claim should instead recite: “two foot parts are respectively connected to two ends of the wound part and extend towards a same side as one another”. Regarding claim 10, the above cited language implies that there are two conductive layers on each contact section, when instead it is apparent that the intent was for one layer on each of the two contact sections. The claim should recite: “a conductive layereach of the two contact sections, respectively”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 discloses “two contact sections are respectively formed at the tail ends of the two foot parts” (lines 3-4; emphasis added). There is a lack of antecedent basis for this “tail ends” limitation in the claim. As best understood, the claim apparently intends: “one contact end is formed at a tail end of each of the two foot parts, respectively”, or “one contact end is formed at a distal end of each of the two foot parts, respectively”.
Claims 7-10 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muneuchi et al. (US 2013/0255071 A1).
Regarding claim 6, as best understood, Muneuchi discloses an inductor (fig. 4), comprising: a coil (1), comprising a wound part (wound portion of coil, as indicated in annotated fig. 2, below) and two foot parts (portion of wound wire which is between the coiled portion and the contact sections, 1a), wherein the two foot parts are respectively connected to two ends of the wound part and extend towards the same side (fig. 2: isometrically viewed left side), and two -2-contact sections (1a) are respectively formed at the tail ends (portion at point of connection to 1a) of the two foot parts located in the same plane through bending (figs. 1-4; pars. 0019-0020); and an encapsulation body (2), surrounding the coil, wherein the two contact sections are exposed outside the encapsulation body (figs. 2-4; pars. 0020-0022).

    PNG
    media_image1.png
    526
    571
    media_image1.png
    Greyscale
 
Regarding claim 7, as best understood, Muneuchi discloses the inductor according to claim 6, wherein the two foot parts are flat (annotated fig. 2, above; par. 0020).

Regarding claim 8, as best understood, Muneuchi discloses the inductor according to claim 6, wherein the two contact sections are flat (annotated fig. 2, above; par. 0020).
Regarding claim 9, as best understood, Muneuchi discloses the inductor according to claim 6, wherein the two contact sections extend in opposite directions (fig. 2: the first one of 1a extends diagonally up and left, and the second one of 1a extends exactly opposite, diagonally down and right).
Regarding claim 10, as best understood, Muneuchi discloses the inductor according to claim 6, further comprising: two conductive layers (each one of 3 or each one of 3 and each one of 4), respectively located on the two contact sections (figs. 3-4; pars. 0022-0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least Chitoshi (CN 101859641 A), Yagasaki et al. (US 2009/0128275 A1) and Ishida et al. (US 2018/0308610 A1) are also believed to anticipate all of the limitations of independent claim 1. Chitoshi discloses the inductor in figs. 7-8. Yagasaki discloses the claimed inductor and shows the inductor in figs. 1 and 2. Ishida discloses the claimed inductor as shown in figs. 3-4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729